EXHIBIT 10.1
iParty Corp.


COMPENSATION ARRANGEMENTS WITH INDEPENDENT DIRECTORS FOR SERVICE
COMMENCING AFTER ELECTION AT THE ANNUAL MEETING OF STOCKHOLDERS


June 10, 2011




Equity Compensation


     Each independent director (i.e., each of Daniel DeWolf, Frank Haydu, and
Joseph Vassalluzzo) shall be granted an option as of June 10, 2011 exercisable
for the purchase of 25,000 shares of iParty's common stock in respect of his
service as a director. Each such option shall have an exercise price equal to
$0.28 per share, the market price of iParty's common stock at the close of
business on the grant date (i.e., June 10, 2011) and shall vest quarterly in
equal parts over one year, vesting in full on June 10, 2012.


     Each of these stock option grants shall be made pursuant to iParty's 2009
Stock Incentive Plan.
 
Cash Compensation


     Each independent director shall be paid $25,750 in cash, payable in equal
quarterly installments, for his service as a director for the year beginning on
the date of his election at the stockholders meeting on June 10, 2011.


     Each independent director shall be paid an annual fee of the following
amount in cash, payable in equal quarterly installments, for service on the
various committees of the Board of Directors:


Joseph Vassalluzzo
  $ 25,750  
Daniel DeWolf
  $ 10,300  
Frank Haydu
  $ 20,600  




